 

Exhibit 10.1

 

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT (the “Amendment”) is dated the 1st
day of March, 2013 between AgFeed USA, LLC (formerly known as M2 P2, LLC); TS
Finishing, LLC; New York Finishing, LLC; Pork Technologies, L.C.; New Colony
Farms, LLC; Heritage Farms, LLC; Heritage Land, LLC; Genetics Operating, LLC;
M2P2 Facilities, LLC; MGM, LLC; M2P2 General Operations, LLC; New Colony Land
Company, LLC; M2P2 AF JV, LLC; and Midwest Finishing, LLC (hereinafter referred
to as “Borrower”) and FARM CREDIT SERVICES OF AMERICA, FLCA and PCA (“Lender”).

 

RECITALS

 

a.           The Borrower is indebted to Lender under the following loan
facilities (collectively the “Loans”) pursuant to that certain Credit Agreement
dated as of June 6, 2006, as the same has since been amended by nineteen
separate amendments executed prior to the date of this Agreement (the “Credit
Agreement”):

 

Loan Facility A ($64,700,000.00),

 

Loan Facility F ($9,544,610.50)

 

b.           The Borrower’s obligations to the Lender under the Loans, as
evidenced by the Credit Agreement are secured as provided in one or more
security agreements, mortgages, and other related security documents between
Borrower and Lender (the Credit Agreement, the foregoing security documents
together with all other documents related thereto being collectively referred to
herein as the “Credit Documents”). Borrower and Lender previously executed a
Forbearance Agreement dated February 1, 2013 (which together with all Amendments
is hereinafter referred to as “Agreement”).

 

c.           The Borrower acknowledges it is in default of its obligations to
Lender under provisions of the Credit Documents as follows: (i) maturity of all
amounts due under Credit Facility A on the date of this Agreement; (ii) prior
use of loan funds for the purchase of pigs feed and other expenses in connection
with the hog feeding operation of Midwest Finishing, LLC which is not a Borrower
under the Credit Agreement; (iii) after giving effect to the arbitration award
in favor of Hormel Foods Corporation on or about January 9, 2013 the Borrower
was in default of the following terms under the Credit Agreement: a) Section
6.11.3 Tangible Net Worth requirements; b) Section 6.11.1 Working Capital
requirement; and c) Section 6.11.5 EBITDA requirement: and (iv) since the date
of the Agreement the Borrowing Base Liabilities have exceeded the Borrowing
Value of the Borrowing Base Assets on one or more of the Borrowing Base Reports
(collectively referred to herein as the “Existing Events of Default”).

 

d.           Borrower acknowledges it has received notice dated December 14,
2012 that their Loans are distressed under provisions of the Farm Credit Act, as
amended (Distressed Loan Notice) and that Borrowers’ restructuring request
submitted to Lender on or about January 5, 2013 has been denied by Lenders
written response dated January 28, 2013.

 

NOW, THEREFORE, in consideration of the facts set forth in these Recitals, which
the parties agree are true and correct, and in consideration for entering into
this Amendment the parties hereto agree as follows:

 

 

 

 

A.         Sections 2 and 5 are amended and restated as follows:

 

2.          Forbearance Period. Beginning on the Effective Date of this
Agreement and ending on the earlier of an Event of Default (as defined below) or
May 1, 2013 (the “Forbearance Period”), the Lender agrees that it will take no
action to enforce its default remedies under the Credit Documents provided that
nothing herein will require Lender to cancel any default or other notices sent
to Borrower prior to the date of execution of this Agreement by Borrower. During
the Forbearance Period, the Borrower will formulate a plan for addressing the
covenant defaults and to resolve the ongoing disputes with Hormel Foods
Corporation, and will present such plan to the Lender no later than the end of
the Forbearance Period. Notwithstanding the forbearance herein, Lender reserves
all its rights set forth in the Credit Documents and under applicable law,
including the right to act on any and all defaults and to take any other action
it deems appropriate to protect its rights after the Forbearance Period or upon
any default by Borrower under this Agreement.

 

If, at the end of the Forbearance Period, the Loans have not been paid and
satisfied in full or if Borrowers have not submitted any plan to Lender
addressing the covenant defaults, Lender shall be immediately entitled to take
enforcement actions permitted under the Credit Agreement, the other Credit
Documents and applicable laws and principles of equity, all without further
notice or demand in respect of the existing covenant defaults or any new event
of default then existing.

 

5.         Conditions During Forbearance Period. From and after the Effective
Date the Borrowers agree to the following conditions in addition to all
conditions under the Credit Agreement:

 

5.1        The loan will remain in default status and interest will accrue at
the default interest rate.

 

5.2        Borrower agrees to submit a current Borrowing Base report calculated
as of each Friday which will be due on or before Wednesday of the week following
the date of each calculation. Borrower previously submitted a thirteen week
Borrowing Base projection dated 2/25/13 as subsequently amended by the revised
Borrowing Base projection, proposed by Borrower and agreed to by Lender, which
is attached hereto as Exhibit A and is incorporated herein. Borrower agrees to
submit an updated cash flow and Borrowing Base projection on or before March 27,
2013 for the thirteen weeks period commencing with the week ending April 5,
2013, which is subject to Lender’s review and approval. The actual borrowing
base margin reported for each weekly Borrowing Base will not be more than
$400,000.00 less than the projected borrowing base margin for the same reporting
period as set forth in the then-current thirteen week Borrowing Base projection.
For the avoidance of doubt Borrower shall be in compliance with the Borrowing
Base requirements and the borrowing base margin shall not at any time be less
than $0.

 

5.3        Borrower previously submitted a thirteen week cash flow for the
period commencing with the week ending February 15, 2013 which Lender has
accepted and Borrower agrees to submit an updated cash flow projection on or
before March 27, 2013 for the thirteen weeks period commencing with the week
ending April 5, 2013, which is subject to Lender’s review and approval. The
Borrower will submit, on or before Wednesday of the following week, a report
comparing the actual results for each week to the budgeted amounts for that
week. The total of the actual reported operating outflows and non-operating
outflows (“Cash Outflows”) on a rolling four week basis (calculated on the most
recent four week period completed) will not exceed the total amount of Cash
Outflows projected for the most recent 4 week period by more than 4%.

 

-2-

 

 

5.4           Borrower agrees that an outside consultant will be retained by
Lender to assist in analyzing the Borrower’s business and financial records
subject to the terms and conditions identified in the Nineteenth Amendment to
the Credit Agreement. Borrower agrees to fully cooperate with Carl Marks
Advisory Group LLC (“Consultant”) by providing business records and information
requested by Consultant.

 

5.5           Borrower agrees to promptly reimburse Lender all amounts Lender
pays to outside legal counsel to represent and advise Lender in connection with
Borrowers’ loan, including without limitation, this Agreement, any Amendments to
the Credit Agreement, representation related to the Consultant, representation
related to Hormel Food Corporation Arbitration Award and its assertion of a
setoff against various loan collateral

 

5.6           Borrower agrees that it will not distribute any profits, make any
loans, declare or pay any dividends, distribute earnings, allow any draws, or
make other distributions to its shareholders or equity holders of Borrower or
apply any assets to the redemption, retirement, purchase or other acquisition of
any such equity interests except for transactions solely between entities that
are Borrowers and except monies for the payments for Corporate Overhead paid by
AgFeed USA, LLC to or at the direction of AgFeed Industries, Inc. Corporate
Overhead will be limited to $468,750.00 per month for the months of January,
February and March 2013. Borrower will not be allowed to pay Corporate Overhead
in the month of April or beyond.

 

5.7           Borrower agrees that any Patronage payable to Borrower by Lender
or any participating Lender under any Patronage plan will be applied to Credit
Facility F as a special principal payment which will not reduce the regularly
scheduled principal and interest payments.

 

5.8           In addition to any other reports required to be provided Lender
under the Credit Agreement, Borrower agrees to provide Lender with accounts
receivable and accounts payable aging reports together with a profit and loss
summary in form acceptable to Lender monthly, due thirty days after the end of
each monthly reporting period.

 

5.9           Borrower agrees to provide Lender, on or before March 15, 2013, a
detailed budget and projections for potential cash collateral and/or DIP
financing pertaining to any potential bankruptcy filing together with an outline
of any potential filing including the expected venue for any filing.

 

5.10         Borrower agrees that it will use all reasonable efforts to complete
an acceptable global settlement with Hormel on or before March 31, 2013 or such
other settlement terms as may be acceptable to the parties. Borrower will
provide Lender with timely updates regarding negotiations with Hormel as
reasonably appropriate and in any event at least once each week. If Borrower is
unable to complete an acceptable global settlement with Hormel on or before
March 31, 2013 Borrower will be deemed to be in default of the agreement.

 

5.11         Borrower agrees to complete and furnish to Lender, on or before
March 31, 2013, an alternate plan to address its financial obligations in the
event that its negotiations with Hormel are unsuccessful that would include an
orderly liquidation of all assets.

 

B.           Waiver and Release. To the extent any claims or defenses may exist,
each Borrower, on behalf of themselves and their respective successors and
assigns, hereby forever and irrevocably release Lender and its respective
officers, representatives, agents, attorneys, employees, predecessors,
successors, and assigns, from any and all such claims and defenses, whether
known or unknown arising out of any acts or omissions occurring prior to the
date of this Agreement.

 

-3-

 

 

C.           Effect of Agreement. Except as expressly provided in this
Agreement, the Credit Documents remain in full force and effect in accordance
with their respective terms, and this Agreement shall not be construed to: (i)
impair the validity, perfection or priority of any security interest or lien
securing the Loans; (ii) waive or impair any rights, powers or remedies of the
Lender under the Credit Documents; or (iii) constitute an agreement by the
Lender or require it to extend the Forbearance Period, or grant additional
forbearance periods.

 

D.           Miscellaneous.

 

1.Recitals Incorporated. The Recitals set forth at the beginning of this
Amendment are deemed incorporated herein, and the parties hereto represent they
are true, accurate and correct.

 

2.Advice from Independent Counsel. The parties hereto understand that this
Amendment is a legally binding agreement that may affect such party’s rights.
Each party hereto represents to the others that it has received legal advice
from counsel of its choice regarding the meaning and legal significance of this
Amendment and that it is satisfied with its legal counsel and the advice
received from it.

 

3.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Nebraska.

 

4.Severability. If any provision of this Amendment shall be invalid, illegal or
otherwise unenforceable, such provision shall be severable from the remainder of
such agreement and the validity, legality and enforceability of the remaining
provisions shall not be adversely affected or impaired thereby and shall remain
in full force and effect.

 

5.Counterparts. This Amendment may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties.

 

6.Entire Agreement. This Agreement, together with the Credit Documents set forth
the entire agreement between the parties pertaining to the transactions
contemplated by this Agreement. The Agreement may be amended or modified only by
a written instrument signed by the party against which enforcement is sought.

 

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date and year first above written.

 

BORROWER:

 

AgFeed USA, LLC (formerly known as M2 P2, LLC)         By: AgFeed Industries,
Inc., its Managing Member         By: /s/ Gerry Daignault     Gerry Daignault,
Chief Financial Officer  

 

TS Finishing, LLC         By: AgFeed USA, LLC, its Managing Member           By:
AgFeed Industries, Inc., its Managing Member           By: /s/ Gerry Daignault  
    Gerry Daignault, Chief Financial Officer  

 

New York Finishing, LLC

 

By: AgFeed USA, LLC, its Managing Member           By: AgFeed Industries, Inc.,
its Managing Member             By: /s/ Gerry Daignault       Gerry Daignault,
Chief Financial Officer  

 

Pork Technologies, L.C.         By: M2P2 General Operations, LLC, its Managing
Member           By: AgFeed USA, LLC, its Managing Member     By: AgFeed
Industries, Inc., its Managing Member           By: /s/ Gerry Daignault      
Gerry Daignault, Chief Financial Officer  

 

New Colony Farms, LLC         By: M2P2 General Operations, LLC, its Managing
Member           By: AgFeed USA, LLC, its Managing Member     By: AgFeed
Industries, Inc., its Managing Member           By: /s/ Gerry Daignault      
Gerry Daignault, Chief Financial Officer  

 

-5-

 

 

Heritage Farms, LLC

 

By: M2P2 General Operations, LLC, its Managing Member           By: AgFeed USA,
LLC, its Managing Member     By: AgFeed Industries Inc., its Managing Member    
      By: /s/ Gerry Daignault       Gerry Daignault, Chief Financial Officer  

 

Genetics Operating, LLC         By: M2P2 General Operations, LLC, its Managing
Member           By: AgFeed USA, LLC, its Managing Member     By: AgFeed
Industries, Inc., its Managing Member           By: /s/ Gerry Daignault      
Gerry Daignault, Chief Financial Officer  

 

M2P2 Facilities, LLC         By: AgFeed USA, LLC, its Managing Member          
By: AgFeed Industries, Inc., its Managing Member           By: /s/ Gerry
Daignault       Gerry Daignault, Chief Financial Officer  

 

MGM, LLC         By: AgFeed USA, LLC, its Managing Member           By: AgFeed
Industries, Inc., its Managing Member           By: /s/ Gerry Daignault      
Gerry Daignault, Chief Financial Officer  

 

M2P2 General Operations, LLC         By: AgFeed USA, LLC, its Managing Member  
        By:  AgFeed Industries, Inc., its Managing Member         By: /s/ Gerry
Daignault     Gerry Daignault, Chief Financial Officer          



New Colony Land Company, LLC         By:  M2P2 Facilities, LLC, its Managing
Member           By: AgFeed USA, LLC, its Managing Member     By: AgFeed
Industries, Inc., its Managing Member           By: /s/ Gerry Daignault      
Gerry Daignault, Chief Financial Officer  

 

-6-

 

 

Heritage Land, LLC         By: M2P2 Facilities, LLC, its Managing Member        
  By: AgFeed USA, LLC, its Managing Member     By: AgFeed Industries, Inc., its
Managing Member           By: /s/ Gerry Daignault       Gerry Daignault, Chief
Financial Officer  

 

M2P2 AF JV, LLC         By: AgFeed USA, LLC, its Managing Member           By:
AgFeed Industries, Inc., its Managing Member           By: /s/ Gerry Daignault  
    Gerry Daignault, Chief Financial Officer  

 

Midwest Finishing, LLC         By: AgFeed USA, LLC, its Managing Member        
  By: AgFeed Industries, Inc., its Managing Member         By: /s/ Gerry
Daignault     Gerry Daignault, Chief Financial Officer          



LENDER:       Farm Credit Services of America, PCA   Farm Credit Services of
America, FLCA         By: /s/ Brian Frevert     Brian Frevert, Vice President  

 

-7-

 

 

Exhibit A

 

   3/1/13   3/8/13   3/15/13   3/22/13   3/29/13   4/5/13   4/12/13   4/19/13  
4/26/13   5/3/13   5/10/13   5/17/13  Revised Borrowing Base Margin   44,792  
 3,900    1,738,958    392,686    1,346,706    1,579,796    2,161,840  
 2,301,699    1,831,205    1,871,427    2,391,447    1,818,930 

 



 

 

